CORPORATION COMMISSION The operation of a steam plant by the Oklahoma Ordnance Works Authority for the purpose of serving the public would come within the purview of 17 O.S. 160.1 [17-160.1] (1977). The operation of such plant by the Authority and not for the purpose of serving the general public, would not come within the purview of 17 O.S. 160.1 [17-160.1] (1977).  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Would the operation of a steam plant by the Oklahoma Ordnance Works Authority for the sole purpose of producing steam to be used as a raw material in manufacturing processes of selected industries located on or immediately adjacent to property of the Authority, and not for the purpose of serving the general public, come within the purview of 17 O.S. 160.1 [17-160.1] (1977)? In your request letter you state that the Oklahoma Ordnance Works Authority is considering purchasing the Chouteau Steam Plant from the Grand River Dam Authority for the sole purpose of furnishing steam as a raw material to be used in the manufacturing processes, as outlined above in your question, and the steam turbines located in the plant which are presently used by the Grand River Dam Authority to produce electricity would be leased back to the Grand River Dam Authority for such use. You also state that presently only four industrial users located on the property of the Authority and two industrial users located immediately adjacent to the property of the Authority are being furnished steam from the plant as a raw material in manufacturing processes, and in time other industrial users located on the property of the Authority would be added; but the total users will not exceed 15.  In 60 O.S. 165 [60-165] (1971), the Oklahoma Ordnance Works Authority is designated an agency of the State of Oklahoma. The pertinent portion of 17 O.S. 160.1 [17-160.1] (1977), reads as follows: "A. The Corporation Commission shall have rate-making authority and general jurisdiction over all supply systems of natural gas, steam heat and steam serving the general public notwithstanding operation thereof by a trust, authority, cooperative and subsidiary created for the benefit or furtherance of a public function pursuant to a trust or public trust . . . ." (Emphasis added) It is apparent that the above section is only applicable to supply systems of steam which serve the "general public." Since the Authority would be furnishing steam solely for the purpose of use as a raw material in the manufacturing processes of selected industries located on or immediately adjacent to property of the Authority, the Authority would not appear, under the facts outlined in your question, to be serving the "general public," and consequently the provisions of 17 O.S. 160.1 [17-160.1] (1977), would not be applicable. If, however, the Authority were, in fact, to serve the "general public," the provisions of 17 O.S. 160.1 [17-160.1] would clearly be applicable.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The operation of a steam plant by the Oklahoma Ordnance Works Authority for the purpose of serving the public would come within the purview of 17 O.S. 160.1 [17-160.1] (1977). The operation of such plant by the Authority, however, for the sole purpose of producing steam to be used as a raw material in manufacturing processes of selected industries located on or immediately adjacent to the property of the Authority, and not for the purpose of serving the general public, would not come within the purview of 17 O.S. 160.1 [17-160.1] (1977).  (GERALD E. WEIS) (ksg) ** SEE: OPINION NO. 79-129 (1979) **